Citation Nr: 0212710	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  01-01 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1966 to August 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2000 RO decision which determined that new and 
material evidence had not been submitted sufficient to reopen 
a claim for service connection for PTSD.

The veteran's claim for service connection for PTSD was 
previously denied in an August 1996 Board decision.  Evidence 
submitted at the time of the Board's 1996 decision did not 
include a clear diagnosis of PTSD, nor was there sufficient 
proof of a service stressor; evidence submitted subsequent to 
the Board's 1996 decision includes a PTSD diagnosis and 
additional information on a claimed service stressor.  Under 
such circumstances, the Board finds that new and material 
evidence has been submitted to reopen the claim for service 
connection for PTSD, and the Board has reviewed the merits of 
the service connection claim.  See 38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2001);  Manio v. 
Derwinski , 1 Vet. App. 140 (1991).


FINDING OF FACT

The veteran did not engage in combat with the enemy, but 
there is credible supporting evidence that during service he 
experienced a stressor which led to currently diagnosed PTSD. 


CONCLUSION OF LAW

PTSD was incurred in active service. 38 U.S.C.A. §§ 1110, 
1131 (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from May 1966 
to August 1976.  This included 18 months of service in 
Vietnam (October 1966 to April 1968), during which time his 
primary duties were those of a water supply specialist with 
an engineering company.  His service personnel records note 
that, during his time in Vietnam, he was assigned to the 
597th Engineer Detachment from November 1966 to January 1968 
(performing duties of a water supply specialist and utility 
worker) and he was assigned to the 82nd Engineer Company from 
January 1968 to April 1968 (performing duties of a water 
supply specialist and assistant distribution supervisor).  
Later in service, his duties included water supply, truck 
master, and fire fighter.  He was awarded various 
decorations, but none evincing combat.

On examination in March 1966, prior to enlistment, the 
veteran was evaluated as psychiatrically normal.  His report 
of medical history showed no depression, excessive worry, or 
nervous trouble of any sort.  Service medical records reveal 
treatment for tiredness, mild depression, and marital 
conflicts in June and July 1969.  A June 1970 medical record 
indicated that the veteran had vague complaints of being 
tired and depressed and was treated with Elavil.  A record 
from late June noted that the veteran wanted to see a 
psychiatrist because he was scared; it was noted he had very 
vague complaints.  A 10 year history of alcohol abuse was 
noted in records from August 1972; treatment included 
Antabuse.  In August and November 1975, records indicate that 
the veteran was sent to the Family Life Center and later 
referred to "DARE".  In March 1976, he complained of 
financial and marital problems.  The impression was anxiety, 
and Valium was prescribed. The veteran's August 1976 
examination prior to separation reported that he was 
psychiatrically normal.  His report of medical history noted 
positive responses for a history of frequent trouble 
sleeping, depression or excessive worry, and loss of memory 
or amnesia.

An April 1978 VA general medical examination noted no 
psychiatric disorder.  A May 1978 RO rating action granted 
the veteran service connection for various physical ailments.

In September 1978, the veteran was briefly admitted to a VAMC 
(VA medical center) for treatment of alcohol abuse.  Antabuse 
was prescribed.  Medical records and hospital admission 
notices show frequent treatment throughout the 1980s for 
alcoholism.

In December 1989, the veteran submitted a claim for service 
connection for PTSD, noting that he has had continuous 
alcohol and emotional problems since his return from Vietnam.  
He also said that he felt fine and happy when he went into 
the service, but was now constantly depressed and short-
tempered.

The veteran was again admitted to a VAMC in March-April 1990 
for treatment of alcoholism.

A May 1990 VA medical record showed that the veteran was 
treated for a depressive disorder.  VA medical records from 
June and July 1991 reveal that the veteran attended an 
educational group regarding PTSD.

In October 1991, the veteran was again admitted to a VAMC for 
treatment of alcoholism.  He was admitted later that month, 
for one day, due to a multi-drug overdose, indicated to be a 
suicide gesture.  VAMC records from January and March 1992 
note alcoholism, depression, and a history of multiple 
suicide attempts.

On a March 1992 VA examination report, the veteran complained 
of depression.  A VAMC hospital summary indicates that the 
veteran was admitted from March to April 1992 for alcohol and 
drug rehabilitation.  It was noted that the veteran had been 
having nightmares, consistent with his PTSD problems.

VA medical records indicate that the veteran was admitted to 
the VA domiciliary from April to September 1992, and during 
that time he participated in the Recovery Enhancement 
Program.  His diagnoses in that program included chronic 
alcohol dependence and PTSD.  A May 1992 progress note 
indicates that the veteran wanted to resume taking anti-
depressants because he believed his drinking problem was 
symptomatic for relief of anxiety and depression.  Chronic 
depression, crying spells, worry and anxiety were also noted.  
In September 1992, he was transferred from the domiciliary to 
a VAMC for a PTSD program.

VAMC (Lyons) records indicate that the veteran was admitted 
to the PTSD program from September to October 1992.  The 
diagnosis included PTSD and alcohol abuse.  It was noted that 
the veteran complained of nightmares related to past 
"combatic" experience; flashbacks; a long history of 
depression with difficulty sleeping more than a few hours per 
night; isolation from friends and family members; survival 
guilt; and resentment of authority figures.  A psychiatric 
history noted that the veteran had been seen by different 
psychiatrists for PTSD-related problems for many years.  A 
history of alcohol abuse since adolescence was reported.  He 
said he did not drink in Vietnam, but since then he drank 
heavily to avoid nightmares.  Under military history, it was 
noted that the veteran went to Vietnam for 18 months and his 
military occupational specialty was heavy equipment.  His 
worst memories from Vietnam were reported to be the constant 
fire from enemy attacks.  The veteran reported he saw many of 
his friends killed in action and he claimed that he lost his 
sergeant's stripes because he refused to go back to work.  On 
mental status examination it was noted that the veteran had 
continuous, current, and relevant speech with normal voice 
tone and rate.  He was said to have a euthymic mood and 
appropriate affect.  The veteran denied hallucinations and 
admitted to previous suicidal attempts involving overdoses of 
medications and vodka in 1980, 1983, and most recently in 
February 1992.  He denied any current suicidal or homicidal 
ideation, showed fair insight and judgment, and indicated a 
good memory for both recent and past events.  The diagnostic 
impression included PTSD and alcohol dependence.  
Psychosocial stressors were said to be severe, "due to past 
combatic experience."  In November 1992 the veteran was 
transferred to a VA domiciliary.

In a December 1992 claim for service connection for PTSD, the 
veteran asserted that he had been self-medicating his 
disorder with alcohol for years.  He further stated that he 
had already provided the VA with information on the following 
stressors: while putting bodies into a freezer, the veteran 
was locked inside as a joke; a man who used to play cards 
with the veteran was killed in a mortar attack; another 
soldier shot at the veteran while he was relieving himself.

A treatment/discharge summary report indicates that, while a 
domiciliary resident, the veteran participated in a PTSD 
Residential Rehabilitation Program (PRRP) from November 1992 
to January 1993.  It was reported that he carried a diagnosis 
of chronic PTSD as a result of his war experiences in 
Vietnam.  Progress notes revealed that the veteran missed 
many groups and activities, left early, and did not 
participate when present.  Additionally, it was noted that he 
became hostile toward other members of the group and did not 
take responsibility for his actions.  He stated that the 
program interfered with his claim for a service connection 
disability and the staff unanimously agreed that he was not 
motivated for treatment.  The veteran was discharged from the 
PRRP to general domiciliary for other medical treatment.  At 
the time of discharge, the veteran was in a stable condition 
and was not experiencing any severe PTSD symptoms.

A VAMC summary indicates that the veteran was admitted for 
several days in January 1993 for alcohol detoxification.  The 
diagnosis included alcoholism and PTSD.  He was then returned 
to the domiciliary.

At a March 1993 VA examination, it was noted that the veteran 
began drinking at age 15, continued to drink heavily 
throughout his service career, and, by the 1970s, he was 
drinking a pint to a quart of vodka per day.  It was reported 
that in 1992 he spent 45 days in a VA hospital presumably 
being treated for PTSD.  The examiner stated that the veteran 
did not have PTSD and nothing that the veteran told him 
suggested that he suffered from any symptoms of PTSD.  It was 
noted that the veteran said he always had sleep difficulties 
and that he had been treated with antidepressants and Prozac 
which helped him to sleep.  The veteran did not describe 
nightmares and said he sometimes had flashbacks, but could 
only give one example, that being a feeling of panic when on 
a high building, as if he might jump off, which he related to 
being in high places while in service.  The veteran stated 
that in Vietnam, he was constantly under attack but never 
wounded and he did not describe any particular stressors.  It 
was reported that the veteran described himself as a very 
social person who liked to be around people and spent a good 
deal of time watching television programs and especially 
liked war pictures.  On examination, it was noted that the 
veteran was in no acute distress.  He expressed no guilt 
about anything and certainly not about surviving Vietnam; he 
described his experiences there in a very bland way, and did 
not describe any of the classic symptoms of PTSD.  It was 
reported that the veteran made no special effort to avoid 
activities that caused recollections of traumatic events, did 
not have feelings of detachment or diminished interest in 
significant activities, and did not describe 
hypervisualization, although he did indicate that he had a 
hot temper.  The examiner concluded that the hot temper was 
related to a long-standing personality disorder.  On 
examination the veteran reportedly did not look depressed and 
did not seem to be anxious, although he was being treated 
with antidepressant medications for sleep.  It was also noted 
that there was no evidence of psychosis past or present, and 
there was no evidence of organicity.  The veteran had the 
general attitude and appearance of a long-standing 
personality disorder.  The diagnoses were chronic alcohol 
abuse and mixed personality disorder.

A July 1993 VA examination by a board of two psychiatrists 
noted that the claims folder was reviewed prior to the one-
hour interview with the veteran.  It was reported that the 
veteran served 10 years in the army, including 18 months in 
Vietnam.  There was no objective verification in the claims 
folder of any Vietnam combat duty.  An extensive review of 
the veteran's history of alcohol abuse and alcohol-related 
physical complaints was reported.  It was also reported that 
the veteran had suffered from depression for many years and 
had been treated with high doses of antidepressants.  During 
the interview the veteran described his problems as hatred, 
difficulty in getting along with authority, impotence, 
stomach problems, and severe insomnia.  It was reported that 
the veteran was depressed throughout the interview, but very 
little of what he said had any relevance to his military 
duty.  The veteran reportedly talked about Vietnam as though 
it were the only time in his life when he was functioning 
well.  He expressed a sense of pride in what he did there, 
stating that he was called "Daniel Boone" because he was the 
best scout.  The veteran repeatedly avoided taking any 
personal responsibility for his problems.  

The examiners further reported that it was noteworthy that 
there was not a shred of evidence anywhere in his chart prior 
to his hospitalization at the Lyons VAMC which was in any way 
indicative of PTSD.  His hospitalizations at another VAMC 
were noted to be entirely for treatment of alcoholism.  The 
physicians also noted that the veteran was treated for one 
month under their service in 1991, and at that time there was 
no mention whatsoever of any signs or symptoms even vaguely 
related to his military service.  The veteran reportedly 
talked about his physical problems, depression, insomnia, and 
marital problems, but there was no indication of any war-
stress related problems.  It was noted that the veteran spent 
a number of months at the domiciliary for treatment for 
alcoholism, but did not get along with the people there and 
was eventually released for drunkenness.  It was noted he was 
then sent to the specialized PTSD program at the Lyons VAMC.  
The physicians reported that the discharge summary from that 
program was extraordinarily poor, containing numerous 
misstatements of fact and making a diagnosis of PTSD without 
any supporting evidence.  

During the interview, the veteran related memories of people 
being killed, but these were noted to be extremely vague, 
with unknown soldiers, and he did not discuss any specific 
memories with a sense of anguish.  It was also reported that 
the veteran's dreams were vague and rather general, that he 
enjoyed watching war movies, and that he talked about this 
with a sense of bitterness in that he was reliving old times 
with feelings of nostalgia in comparison to the dreadful way 
his life had been since Vietnam.  The examiners noted there 
was nothing in anything he told them that even vaguely 
resembled descriptions of inhumane stressors, painful 
recollections, avoidance of stimuli which would bring back 
memories of war, social detachment, or other symptoms of 
PTSD.  They also noted that the veteran had been depressed 
for many years and his alcoholism, which clearly pre-dated 
his Vietnam experience, was an attempt at self-medicating his 
depression.  The veteran was described as a very angry man 
who reported having held a gun to his wife's head and having 
an explosive temper.  It was reported that the veteran took 
no responsibility for his actions.  

At this July 1993 VA examination, the physicians concluded 
that overall the veteran's disturbance had nothing to do with 
PTSD.  Additionally, they noted that nothing in his military 
records, his medical records since his military experience, 
or his current interview was consistent with the diagnosis of 
PTSD, which they stated was made in a careless and 
irresponsible manner at another institution.  The final 
diagnoses were dysthymic disorder, chronic and severe; 
alcoholism, chronic and severe; and passive-dependent and 
inadequate personality disorder.

During an October 1993 RO hearing, the veteran argued that he 
had PTSD from his Vietnam experiences.  He described various 
PTSD symptoms.  He stated that in Vietnam he thought he was 
hit when a mortar landed right beside him, causing water and 
mud to hit him in the back of the neck.  He said that some of 
his friends were killed, although he could not remember 
names.  He reported that when he came home from Vietnam, his 
wife was pregnant by another man and he started going to 
therapy.  He said that after he got out of the service people 
told him that his inability to sleep sounded like PTSD.  The 
veteran reported a vague incident where a fellow soldier was 
badly burned in a fire.

VA medical treatment and examination reports from 1994 
primarily refer to physical problems, but also note a history 
of alcoholism and depression. 

In August 1996, the Board denied the veteran's claim for 
service connection for PTSD.  In April 2000, the veteran 
applied to reopen the claim.

VA medical records from 1999 to 2001 show the veteran was 
treated for various physical ailments, alcohol abuse, 
depression, and a history of PTSD.  

In December 1999, the veteran was given a VA psychological 
examination.  It was noted he had a history of alcohol abuse 
and various psychiatric problems including PTSD symptoms.  
During the current interview, he complained of various PTSD 
symptoms.  It was noted he related various Vietnam stressors, 
included having one of his men try to kill him, having to 
load and unload dead bodies from a truck (and being locked in 
a freezer with dead bodies as a joke), and being under 
persistent enemy attack by mortars, etc. while stationed in 
Phu Loi.  The examiner diagnosed the veteran with PTSD as 
secondary to his exposure to Vietnam war stressors, and also 
diagnosed him with major depression.  

In April 2000, the veteran submitted copies of the unit 
history for the 82nd Engineer Company for the period of March 
1967 to May 1968.  During part of his time in Vietnam, the 
veteran was assigned to this unit, and the submitted records 
mention that his prior unit, the 597th Engineer Detachment 
became attached to the 82nd Engineer Company in August 1967.  
These records show that the primary mission of the 82nd 
Engineer Company was to produce and distribute potable water 
in the field in support of operations in Vietnam.  The 
records indicate that at Phu Loi, where the veteran has 
indicated he was stationed, mortar attacks occurred on 
occasion, although the unit did not suffer any casualties or 
equipment damage because of enemy action.  The records also 
describe other incidents, such as fires, etc., at other 
locations, although it is unclear whether the veteran was at 
such locations when the incidents occurred.

II.  Analysis

As noted, the veteran's claim for service connection for PTSD 
has been reopened.  The file shows that through 
correspondence, the rating decision, and the statement of the 
case, the veteran has been notified of the evidence necessary 
to substantiate his claim.  Relevant medical records have 
been obtained and a VA examination has been provided.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2001).  [The Board notes that this version of the regulation 
was added in June 1999, effective in March 1997, subsequent 
to the August 1996 Board decision which denied the claim.]

In December 1999, a VA examination diagnosed the veteran as 
having PTSD as a result of claimed exposure to Vietnam war 
stressors.  There appears to be an acceptable medical 
diagnosis of PTSD, and medical evidence of a nexus to 
service.  The outcome of this case now turns on proof of a 
service stressor.  

The veteran's service records indicate that during his active 
duty in the Army he was stationed in Vietnam from October 
1966 to April 1968.  Service records show no combat 
decorations or other evidence of participation in combat.  As 
it is not shown the veteran engaged in combat, his assertions 
of service stressors are not sufficient to establish the 
occurrence of such events.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet.App. 124 (2002);  Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  Under DSM-
IV, concerning a diagnosis of PTSD, a sufficient stressor is 
one in which a person has been exposed to a traumatic event 
in which the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others; and the person's response 
involved intense fear, helplessness, or horror.  See 38 
C.F.R. § 4.125; Cohen, supra.

The veteran alleges various Vietnam stressors, most of which 
have not been verified by service records or independent 
evidence.  One claimed service stressor appears to be rocket 
or mortar attacks while he was stationed in Vietnam.  A 
recent court decision indicates that a rocket attack at a 
large base in Vietnam may be a sufficient PTSD stressor, and 
a veteran's claimed personal exposure to the rocket attack 
will be satisfactorily corroborated by his presence with his 
unit which was known to be generally exposed to the rocket 
attack.  Pentecost v. Principi, 16 Vet.App. 124 (2002).  

Unit records from the 82nd Engineer Company document 
occasional mortar attacks in Vietnam, apparently at locations 
where the veteran was assigned while attached to this unit.  
Although the records do not state whether the veteran was 
immediately on the scene of such attacks, he claims he was 
exposed to such attacks.  Because the facts of the instant 
case are analogous to those present in Pentecost regarding 
corroboration of a stressor, the Board finds this particular 
stressor to be satisfactorily corroborated.  

In sum, all elements for service connection for PTSD are 
established.  The Board finds PTSD was incurred in service, 
warranting service connection.  The benefit-of-the-doubt rule 
has been applied in reaching this decision.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 








ORDER

Service connection for PTSD is granted.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

